Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendments, filed on 4/7/21, have been fully considered.  While the amendments overcome all of the 112(b), 112(d), and prior art rejections from the previous Office action, they do not place the claims in condition for allowance.  Specifically, further search, being necessitated by Applicants amendments, has led to new prior art rejections, as described below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (Archiv der Pharmazie 303, no. 9 (1970): 753-759).
Compounds IVa of Roth et al. as taught on page 754 anticipates all of the limitations of formula 3 of claims 1-7.  Specifically, variable m is equal to 1, variable X is equal to N-Ph, variable R1 is an aralkyl group, variable L4 is phenyl, variable R4 is phenyl, and variable R2 is hydrogen.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al. (Tetrahedron letters 36, no. 11 (1995): 1925-1928).
Compound 20 of Mehta et al. anticipates formula 3 of claim 1 with variable m being equal to 1, variable X being equal to S, variable L4 being phenyl, variable R1 being an aralkyl group, and variables R2 and R4 being hydrogen.

1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allegretti et al. (Organic letters 13, no. 21 (2011): 5924-5927).
Compound 17 in figure 1 of Allegretti et al. anticipates formula 3 of claim 1 with variable m being equal to 1, variable X being equal to O, variable L4 being phenyl, variable R1 being an aralkyl group, and variables R2 and R4 being hydrogen.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Organic & biomolecular chemistry 8, no. 13 (2010): 3064-3072).
Claims 1-7: Compound 5da as shown in table 2 anticipates formula 3 of claim 1 with variable m equal to 1, variable X equal to N-Ph, variable R1 equal to a benzyl group (which is an aralkyl group), variable L4 is equal to phenyl, variable R4 is equal to phenyl, and variable R2 is hydrogen.
Claim 8: Compound 5dj as shown in scheme 3 anticipates formula 3 of at least claims 1 and 8.  Specifically, variable X is equal to NR5 and variable R5 is equal to a group represented by –L1-Y1 with L1 being a p-phenylene group and Y1 being a substituted pyrrolyl group.

Allowable Subject Matter
Claims 9-12 are allowed.  At the outset, it is submitted that there are possibly hundreds of prior art teachings not of record which anticipate the limitations of at least claim 1.1  However, the employment of compounds which satisfy formulae 3-5 which serve as hole transport materials in organic electroluminescent devices is not believed to be taught or suggested by the prior art.  It should also be stated that should Applicants amend independent claim 1 further, it would most certainly require further search and consideration requiring a request for continued examination.  Should Applicants cancel claims 1-8 in their response, this case would be in condition for allowance.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 This statement applies to formulae 3 and 4, which can have only a single thiophene, furan, or pyrrole core structure when m is equal to 1.  Because the core is so small, the number of possible prior art references increases exponentially.